Peters, J.
I concur in the opinion of the Chief Justice, affirming this decree upon the merits, and reversing it as to the receiver ; but not for any defect in the bill.
The appointment of a receiver is a matter of discretion, and may be made on motion, as well as for reasons stated in the bill. 2 Har. Chan. Prac. 107. Jones v. Pugh, 8 Ves. jun. 71. Coke v. Gwyn & al. 3 Atk. 690. Whenever it appears from the bill, the answer, or testimony at the hearing, that a receiver is necessary, the court will appoint one; hit never without surety. In this case, no surety was reuní-*404red, or given. “ 1,” therefore, as a Lord Chancellor(a) once said, “ entirely disapprove of going out of the course tl,e court, which requires security by the receiver, and two sureties, in a recognizance.”
Trummult, and Chapman, Js. gave no opinion, the former being related to one of the parties, and the latter having been absent when the case was argued.
Judgment reversed as to the appointment of a receiver, and affirmed as to the residue.

 Jlardwicke, 3 Jltk, 23?.